Citation Nr: 0122425	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of flash burns to both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956.  

This appeal arises from an August decision of the Buffalo RO, 
wherein it was determined that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for flash burns of both eyes 


FINDINGS OF FACT

1.  In a May 1988 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for residuals of flash burns of both eyes.

2.  New evidence received in support of the current petition 
to reopen the claim for service connection for residuals of 
flash burns of both eyes is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.


CONCLUSIONS OF LAW

1.  The Board's May 1988 determination that new and material 
evidence had not been submitted to reopen a claim of service 
connection for residuals of flash burns of both eyes is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104(a) 
(2000).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for residuals of flash burns 
of both eyes.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this regard, the Board noted that the veteran was informed 
by letter dated in July 1999 of the evidence necessary to 
reopen his claim.  VA outpatient treatment records concerning 
treatment of his eyes was obtained, and the veteran was 
provided a statement of the case in May 2000 explaining the 
basis for the denial and the evidence necessary to complete 
the claim.  Similar information was provided to his 
Congressman.  Finally, the veteran provided testimony at his 
June 2001 Travel Board hearing before the undersigned.  There 
is no question that the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim, and that nothing in the VCAA could change that.  The 
extensive factual development in this case, reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.  (See Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001).

Factual Background

In May 1988, the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for flash burns of the eyes.  The veteran 
did not appeal that decision and it became final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104(a) (2000).

The evidence of record at the time of the 1988 Board decision 
consisted of the veteran's service medical records which 
revealed that on enlistment examination in June 1952, his 
uncorrected visual acuity was 20/20 for each eye.  There were 
no findings, treatment, or diagnoses of a disorder of either 
eye.  In February 1956, the veteran was referred to an 
optometrist for complaints of blurring vision.  In April 
1956, the veteran was treated with an ointment for flash 
burns to both eyes which was noted to be worse on the right 
eye than the left eye.  On discharge examination in June 
1956, the veteran's uncorrected visual acuity was 20/20 for 
each eye.  There were no findings, treatment, or diagnoses of 
a disorder of either eye.

In July 1975, the veteran filed a claim for service 
connection for eye pain and loss of vision.

The veteran underwent a VA examination in August 1975 during 
which he provided a history of flash burns to both eyes with 
resulting pain and diminished vision.  Examination of the 
eyes revealed that the pupils were round, equal, and reacted 
to light and accommodation.  Muscular movements were normal.  
A corrected visual acuity of 20/20 was noted for each eye.  
The corneae, conjunctivae, and media were described as being 
clear and the fundi as being negative.  The diagnosis was 
presbyopia.

In a September 1975 rating decision, the RO denied service 
connection for residuals of flash burns of both eyes and 
presbyopia.  The veteran was notified of the RO's decision 
and of his appellate rights in a letter dated in the same 
month, but he did not file a timely appeal.

The veteran underwent a VA general medical examination in 
October 1984 at which he stated that he had had blurring of 
the eyesight.  The examiner noted that there was no eye 
disease.  An external examination of the eyes was 
unremarkable.     

In August 1987, the veteran reopened his claim for service 
connection for residuals of flash burns of both eyes.  

An August 1987 VA outpatient treatment record showed that the 
veteran was seen with complaints of burning and blurring 
eyes.  Following examination, he was prescribed reading 
glasses.  Some areas of nonwetting were found on slit lamp 
examination.  The remainder of the examination was negative.

Following appellate review in May 1988, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of flash burns of both eyes.  The Board's decision 
is final. 

In September 1990, the veteran reopened his claim for 
residuals of flash burns of both eyes.  The veteran submitted 
a September 1990 treatment record from St. Elizabeth Hospital 
Emergency Department which revealed that he was treated for a 
corneal abrasion and contusions.

In an October 1990 rating decision, the RO denied entitlement 
to service connection for residuals of flash burns of both 
eyes.  The veteran was notified of the RO's decision and of 
his appellate rights by a letter dated in November 1990, 
however, he did not file a timely appeal.

In February 1999, the veteran reopened his claim for 
residuals of flash burns of both eyes

Evidence submitted in support of the veteran's claim included 
VA outpatient treatment records dated from February 1997 to 
November 1997 reveal that the veteran was treated at various 
times for complaints of burning, itching, and swelling, and 
discharge of the eyes.  The records note a history of flash 
burns during service.  In a November 1997 treatment record, 
the assessment was persistent pseudoedema of the right eye 
and dry eye.  The examiner noted that there was no evidence 
of corneal sequelae related to the service injury.  

At a  June 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he experiences a burning 
sensation and pain in both eyes on a daily basis and that 
that this has continued since service.      

Analysis 

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  The RO has obtained the veteran's service 
medical records and VA treatment records.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.   

In September 1975, the RO determined service connection for 
residuals of flash burns of both eyes was not warranted, in 
pertinent part, that evidence did not show that the veteran 
currently suffered from any residuals of the flash burns.  
The veteran did not timely appeal the RO's decision.  In May 
1988, the Board determined that new and material evidence had 
not been submitted to reopen the claim .  

The appeal as to the claim for service connection for 
residuals of flash burns of both eyes arose following the 
denial of the veteran's attempt to reopen the claim in August 
1999.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the Board's decision in May 1988, evidence associated 
with the claims file consists of  VA treatment records dated 
from February 1997 to November 1997 and testimony from a June 
2001 hearing before the undersigned Member of the Board.  The 
VA treatment records show that the veteran was treated at 
various times for complaints of burning, itching, and 
swelling, and discharge of the eyes.  The records note a 
history of flash burns during service.  Furthermore, the 
veteran provided testimony that he currently experiences 
burning and pain of both eyes and that he has experienced 
these symptoms since service. 

The Board finds that such evidence is new and material 
evidence, and is sufficient to reopen the claim of 
entitlement to service connection for residuals of flash 
burns of both eyes.  The evidence added since the May 1988 
Board decision is so significant that it must be considered 
to fairly decide the merits of this claim.  38 C.F.R. § 
3.156(a) (2000).  

ORDER

As new and material evidence with respect to the claim for 
service connection for residuals of flash burns of both eyes 
has been presented, that claim is reopened, and the appeal as 
to that issue is allowed to this extent.


REMAND

The evidence shows that the veteran suffered flash burns to 
both eyes during service.  Current VA outpatient treatment 
records reveal that the veteran was treated at various times 
for complaints of burning, itching, and swelling, and 
discharge of the eyes.  The records notes a history of flash 
burns during service.  In a November 1997 treatment record, 
the assessment was persistent pseudoedema of the right eye 
and dry eye.  The examiner noted that there was no evidence 
of corneal sequelae related to the service injury.

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In pertinent part, the Act provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim

Under these circumstances, and mindful of its duty to assist 
the veteran, the Board determines that the RO should arrange 
for the veteran to undergo appropriate VA examination to 
obtain a medical opinion as to the relationship, if any, 
between any current disorder of the eyes and the injury to 
the eyes sustained by the veteran during his period of active 
service.  Prior to having the RO undergo any further VA 
examination, however, the RO should obtain and associate with 
the record all outstanding pertinent medical records, to 
specifically include any medical records from any VA 
facilities.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In this case, the claims file reflects treatment from the VA 
Medical Center in Syracuse, New York.  All outstanding 
treatment records from this facility must be obtained.  

For the foregoing reasons, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment by any health care provider, VA 
or private  who treated the veteran for 
eye disorders.  Of particular importance 
are outstanding pertinent medical records 
from the VA Center in Syracuse, New York, 
as well as from any other source 
identified by the veteran. If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical and/or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo further examination.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the RO should arrange 
for the veteran to undergo an appropriate 
VA examination to determine the nature 
and etiology of any current disorder of 
the eyes.  It is imperative that the 
physician designated to examine the 
veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this remand, and a notation to the 
effect that this record review took place 
should be included in the examination 
report.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  After examination of 
the veteran, and consideration of his 
pertinent medical history and sound 
medical principles, the physician should 
indicate, as appropriate, whether the 
veteran currently suffers from a disorder 
of the eyes, and if so, whether the 
diagnosed disability is, as least as 
likely as not, the result of the injury 
to the eyes incurred or aggravated during 
active military service.  The physician 
should set forth all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include citation, 
as necessary, to specific evidence in the 
record and/or supporting medical 
authority), in a legible report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim. 

3.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 and by the regulations are 
completed.  In this regard the RO should 
contact the veteran and inform him of the 
VA's heightened duty to assist him in the 
development of his claim for service 
connection for a psychiatric disorder 
under the Veterans Claims Assistance Act 
of 2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as evidence 
in regard to this claim.  

6.  After completion of the foregoing, 
and any other indicated development 
and/or notification action, the RO should 
deemed warranted by the record, the RO 
should adjudicate the issue of 
entitlement to service connection for 
residuals of flash burns to the eyes, in 
light of all applicable evidence of 
record and all pertinent legal authority.  
The RO should apply the provisions of 38 
C.F.R. § 3.655, as appropriate.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable timeframe before 
the claims file is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



